On the 17th day of October, 1935, a judgment was entered for the plaintiff, from which judgment defendant prosecutes appeal, and on June 20, 1936, filed his brief, which reasonably supports the allegations of the petition in error. The defendant in error has filed no brief nor offered any excuse for such failure. We have held that it is not the duty of this court to search the record to find some theory upon which to sustain the judgment of the trial court, and that where the defendant in error has failed to the a brief and the plaintiff in error has presented a brief with authorities which reasonably support the allegations of error, this court will reverse and remand the cause in accordance with the prayer of the petition in error.
The cause is reversed and remanded, with directions to vacate the judgment for the plaintiff and to enter judgment for the defendant in accordance with the prayer of the petition in error.
OSBORN, C. J., BAYLESS, V. C. J., and PHELPS, CORN, GIBSON, and HURST, JJ., concur. RILEY, WELCH, and DAVISON, JJ., absent.